Case 8:20-cv-02020-CJC-JDE Document 1 Filed 10/21/20 Page 1 of 5 Page ID #:1



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Rd, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Angel M Aronhalt
12
13
                           UNITED STATES DISTRICT COURT
14                        CENTRAL DISTRICT OF CALIFORNIA
15                              SOUTHERN DIVISION
16
17 Angel M Aronhalt,                      Case No.:
18
                       Plaintiff,         COMPLAINT FOR DAMAGES
19
20         vs.                            FOR VIOLATIONS OF:
                                           1. THE FAIR DEBT COLLECTION
21
     CMRE Financial Services, Inc.,        PRACTICES ACT
22
                       Defendant.         JURY TRIAL DEMANDED
23
24
25
26
27
28
Case 8:20-cv-02020-CJC-JDE Document 1 Filed 10/21/20 Page 2 of 5 Page ID #:2



 1         Plaintiff, Angel M Aronhalt (hereafter “Plaintiff”), by undersigned counsel,
 2
     brings the following complaint against CMRE Financial Services, Inc. (hereafter
 3
 4 “Defendant”) and alleges as follows:
 5                                       JURISDICTION
 6
           1.     This action arises out of Defendant’s repeated violations of the Fair Debt
 7
 8 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).
 9         2.     Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and 28
10
     U.S.C. § 1331.
11
12         3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
13
     the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
14
     where Defendant transacts business in this district.
15
16                                           PARTIES
17         4.     Plaintiff is an adult individual residing in Parkersburg, West Virginia,
18
     and is a “person” as defined by 47 U.S.C. § 153(39).
19
20         5.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
21
           6.     Defendant is a business entity located in Brea, California, and is a
22
23 “person” as the term is defined by 47 U.S.C. § 153(39).
24         7.     Defendant uses instrumentalities of interstate commerce or the mails in a
25
     business the principle purpose of which is the collection of debts and/or regularly
26
27 collects or attempts to collect debts owed or asserted to be owed to another, and is a
28 “debt collector” as defined by 15 U.S.C.§ 1692a(6).


                                                  2
                                                               COMPLAINT FOR DAMAGES
Case 8:20-cv-02020-CJC-JDE Document 1 Filed 10/21/20 Page 3 of 5 Page ID #:3



 1                    ALLEGATIONS APPLICABLE TO ALL COUNTS
 2
           8.       Plaintiff is a natural person allegedly obligated to pay a debt asserted to
 3
 4 be owed to a creditor other than Defendant.
 5         9.       Plaintiff’s alleged obligation arises from a transaction in which property,
 6
     services or money was acquired on credit primarily for personal, family or household
 7
 8 purposes, and is a “debt” as defined by 15 U.S.C. § 1692a(5).
 9
           10.      At all times mentioned herein where Defendant communicated with any
10
11 person via telephone, such communication was done via Defendant’s agent,
12 representative or employee.
13
          11. On or about August 17, 2020, Defendant contacted Plaintiff’s workplace
14
15 in an attempt to collect a debt.
16         12.      Plaintiff’s co-worker informed Defendant that Plaintiff could not receive
17
     personal calls at work and requested that Defendant cease placing calls to Plaintiff’s
18
19 work telephone number.
20
           13.      Nevertheless, Defendant continued placing calls to Plaintiff’s workplace
21
     in an attempt to collect the debt from Plaintiff.
22
23         14.      Defendant’s actions caused Plaintiff a great deal of stress, anxiety, and
24
     humiliation.
25
26
27
28


                                                   3
                                                                COMPLAINT FOR DAMAGES
Case 8:20-cv-02020-CJC-JDE Document 1 Filed 10/21/20 Page 4 of 5 Page ID #:4



 1                                           COUNT I
 2
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT, 15
 3                         U.S.C. § 1692, et seq.
 4
           15.     Plaintiff incorporates by reference all of the above paragraphs of this
 5
 6 complaint as though fully stated herein.
 7         16.     The FDCPA was passed in order to protect consumers from the use of
 8
     abusive, deceptive and unfair debt collection practices and in order to eliminate such
 9
10 practices.
11         17.     Defendant attempted to collect a debt from Plaintiff and engaged in
12
     “communications” as defined by 15 U.S.C. § 1692a(2).
13
14         18.     Defendant communicated with Plaintiff at his place of employment
15
     knowing that the employer prohibits Plaintiff from receiving such communication, in
16
17 violation of 15 U.S.C. § 1692c(a)(3).
18         19.     Defendant engaged in conduct, the natural consequence of which was to
19
     harass, oppress, or abuse Plaintiff, in connection with the collection of a debt, in
20
21 violation of 15 U.S.C. § 1692d.
22         20.     Defendant used unfair and unconscionable means to collect a debt, in
23
     violation of 15 U.S.C. § 1692f.
24
25         21.     The foregoing acts and/or omissions of Defendant constitute numerous
26
     and multiple violations of the FDCPA, including every one of the above-cited
27
     provisions.
28


                                                 4
                                                              COMPLAINT FOR DAMAGES
Case 8:20-cv-02020-CJC-JDE Document 1 Filed 10/21/20 Page 5 of 5 Page ID #:5



 1         22.   Plaintiff has been harmed and is entitled to damages as a result of
 2
     Defendant’s violations.
 3
 4                                   PRAYER FOR RELIEF
 5         WHEREFORE, Plaintiff prays for judgment against Defendant for:
 6
                 A. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
 7
 8               B. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);
 9               C. Costs of litigation and reasonable attorneys’ fees pursuant to 15 U.S.C.
10
                    § 1692k(a)(3);
11
12               D. Punitive damages; and
13
                 E. Such other and further relief as may be just and proper.
14
15                  TRIAL BY JURY DEMANDED ON ALL COUNTS
16
17
18 DATED: October 21, 2020                      TRINETTE G. KENT
19
                                                    By: /s/ Trinette G. Kent
20                                                  Trinette G. Kent, Esq.
21                                                  Lemberg Law, LLC
                                                    Attorney for Plaintiff, Angel M Aronhalt
22
23
24
25
26
27
28


                                                5
                                                              COMPLAINT FOR DAMAGES
